Citation Nr: 1035565	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-03 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1975.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefit sought on appeal.  

In March 2008 and September 2005 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is now 
ready for appellate disposition.


FINDING OF FACT

The Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the notice 
and development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law does 
not preclude the Board from adjudicating the Veteran's claim for 
service connection.  This is so because the Board is taking 
action favorable to the Veteran by granting service connection 
for PTSD; a decision at this point poses no risk of prejudice to 
the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the mental 
health profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke . . 
. in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  The ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a Veteran have 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
issue of whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 
12-99 (October 18, 1999).  

Generally, if there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the claimed 
stressor is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  However, a recent change to the 
regulations has created an exception to this.

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule adds the following exception to the general 
requirements for stressor verification set forth in 38 U.S.C.A. 
§ 3.304: 

(f)(3) If a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support 
a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, or 
was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat 
to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case.

Here, the Veteran has been diagnosed with PTSD, most recently 
documented on VA examination in September 2009.

The Veteran's stressors are combat-related, but his DD Form 214 
does not support that he engaged in combat.  In an April 2002 
stressor statement and at his July 2005 hearing, the Veteran 
alleges that in April 1971, he engaged in hand-to-hand combat in 
Vietnam near the Cambodian border while assigned to the 128th 
Signal Company.  He contends that he broke his hand in one of 
these encounters occurring on April 9, 1971.  In a March 2003 
correspondence, and at his July 2005 hearing, the Veteran 
explained that while he was assigned to the 128th Signal Company, 
he was actually serving in a secret unit called "Duffel Bag," 
which was responsible for the placement of classified sensor 
devices.  He testified that 62 people were assigned to that unit, 
and 14 did field duty in placing the sensors.  As he testified in 
his personal hearing, the act of placing the sensors was highly 
dangerous not only because the Veteran entered combat areas to 
place them, but also because they contained plastic explosives.  
The Veteran further contended that he engaged in a firefight 
northwest of DaNang along the Laos and Vietnam borders while 
setting out the sensor devices in 1971.  The Veteran has also 
alleged other stressors, including his experiences of witnessing 
multiple deaths, being exposed to rockets and bombs, and 
experiencing the smell of burning flesh.  

The Board finds the Veteran's contentions about these stressors 
credible because they have been consistent throughout the record.  
Further, his service records offer some corroboration of these 
stressors.  The Veteran served in Vietnam from July 28, 1970 to 
July 27, 1971.  His personnel records show that he was assigned 
to the 128th Signal Company in May 1971, and other personnel 
records show that he was classified in secret operations.  His 
service medical records show that in April 1971 he was treated 
for a broken right hand, which was sustained in a "fight."  The 
Veteran's personnel records also show that subsequent to 1971, he 
displayed behavioral problems, including absences without leave 
on multiple occasions from 1972 to 1975.  In July 1975 the 
Veteran appeared before a Court-Martial and was found guilty and 
sentenced for his unauthorized absences. Discharge was 
recommended later that month for "character and behavior 
disorders."  

Moreover, the Board finds the Veteran's stressors corroborated by 
application of 38 C.F.R. § 3.304(f)(3).   Here, the Veteran's 
stressors are related to his fear of "hostile military 
activity" as defined above.  The Veteran experienced the actual 
injury of breaking his hand during a hostile exchange in April 
1971, and experienced a threat to his physical integrity in the 
placement of the sensor devices.  He further witnessed deaths, 
being exposed to rockets and bombs, and experiencing the smell of 
burning flesh.  On VA examination in September 2009, the examiner 
found that the Veteran's response to these events involved a 
psychological state of fear and horror.  The VA psychologist 
confirmed that the claimed stressors are adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressors.  The examiner found, "his current 
disorder and difficulties are most likely caused by or a result 
of his military duties in Vietnam."  The examiner noted that the 
Veteran's service and post-service records demonstrated a "noted 
increase in antisocial behavior and other difficulties shortly 
following his departure from the military."  The examiner found 
that the Veteran's specific symptoms of nightmares, intrusive 
memories, avoidant behavior, and his responses to reminders of 
the trauma, all supported the nexus between his current PTSD and 
military service. 

In addition, the Veteran has been in treatment for his PTSD 
through VA for a number of years and those treatment records also 
support a positive nexus between his current PTSD and service.  A 
February 2005 treatment record noted the Veteran continues to 
have "'Vietnam nightmares'" and he was diagnosed with PTSD.  
Records of February 2003 and September 2002 contain diagnoses of 
"PTSD, Chronic, Combat," and "Combat PTSD," respectively.  In 
a January 2000 record, the examiner stated, "I believe he has a 
moderate case of PTSD both from his military experience and his 
childhood."  A review of the claims file reveals no nexus 
evidence to the contrary of these opinions.   

Given this evidence, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
This, combined with the positive nexus evidence of record and the 
lack of any negative nexus evidence, warrants an allowance of 
service connection for the claim.     


ORDER

Service connection for posttraumatic stress disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


